            Case 1:19-cv-01192-EGS Document 65 Filed 02/02/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 GIFFORDS,

       Plaintiff,                                    Civil Action No. 1:19-cv-1192 (EGS)

                v.

 FEDERAL ELECTION COMMISSION,

       Defendant.


 PLAINTIFF’S NOTICE REGARDING THE FEDERAL ELECTION COMMISSION’S
                             QUORUM

       Plaintiff Campaign Legal Center (“CLC”) hereby submits this notice regarding the Federal

Election Commission’s (“FEC”) quorum:

       1.       It has been over two years since Plaintiff Giffords filed a series of administrative

complaints with the FEC demonstrating that the National Rifle Association (NRA) and its

affiliated organizations violated the Federal Election Campaign Act (FECA) by illegally

coordinating expenditures with candidates for federal office, thereby making millions of dollars of

illegal, unreported, and excessive in-kind contributions, including up to $25 million in illegal

contributions to the campaign of former President Donald J. Trump. ECF 1 ¶¶ 1-5. Plaintiff

Giffords filed the instant action on April 24, 2019, alleging that the Federal Election Commission

had unlawfully failed to act on Plaintiff’s administrative complaint. ECF 1. The parties’ cross-

motions for summary judgment have been fully briefed and are currently pending before the court.

ECF 57.

       2.       During the pendency of this litigation, the FEC lost a quorum of its Commissioners.

See ECF 50 at 11-12. The FEC regained its quorum on June 5, 2020, and lost it again on July 3,



                                                 1
            Case 1:19-cv-01192-EGS Document 65 Filed 02/02/21 Page 2 of 3




2020. See FEC’s Response to Order to Show Cause at 2-3, ECF No. 19, Campaign Legal Center

v. FEC, No. 1:20-cv-00588-BAH (D.D.C. filed on July 20, 2020) (noting that Commissioner

James E. Trainor had been sworn into office as of June 5, 2020, restoring the FEC’s quorum); FEC

Press Release, Caroline C. Hunter to Depart Federal Election Commission (June 26, 2020),

https://www.fec.gov/updates/caroline-c-hunter-depart-federalelection-commission/ (announcing

then-Commissioner Caroline Hunter’s resignation, effective July 3, 2020).

       3.       In a press release dated December 18, 2020, the FEC announced the full restoration

of the agency’s quorum with the swearing in of three new Commissioners. See Press Release, FEC,

Shana Broussard, Sean Cooksey, Allen Dickerson Sworn in as Commissioners (Dec. 18, 2020),

https://www.fec.gov/updates/shana-broussard-sean-cooksey-allen-dickerson-sworn-

commissioners/.

       4.       The FEC has now had a quorum of Commissioners for more than a month, during

which time it has held at least three Executive Session meetings where the agency discusses

pending enforcement actions and litigation, among other confidential matters. See FEC,

Commission Meetings, https://www.fec.gov/meetings/?tab=executive-sessions (listing FEC

Executive Session meetings on January 12, 14, and 26, 2021).

       5.       The FEC has not notified Plaintiff of any action with respect to the underlying

administrative complaints since the conclusion of summary judgment briefing in this case.




                                                2
       Case 1:19-cv-01192-EGS Document 65 Filed 02/02/21 Page 3 of 3




Dated: February 2, 2021            Respectfully submitted,

J. ADAM SKAGGS*                    /s/ Adav Noti
DAVID PUCINO*                      ADAV NOTI (DC Bar No. 490714)
Giffords Law Center to             MARK P. GABER (DC Bar No. 988077)
Prevent Gun Violence               MOLLY E. DANAHY (DC Bar No. 1643411)
223 West 38th St. #90              Campaign Legal Center Action
New York, NY 10018                 1101 14th Street NW, Suite 400
(917) 680-3473                     Washington, DC 20005
askaggs@giffords.org               (202) 736-2200
dpucino@giffords.org               anoti@campaignlegal.org
                                   mgaber@campaignlegal.org
*Admitted Pro Hac Vice             mdanahy@campaignlegal.org


                             Counsel for Plaintiff




                                      3
